Citation Nr: 1342065	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  12-08 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of overpayment in the amount of $9,288, to include the question of whether the debt was properly created.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran served on active duty from April 1963 to April 1966.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 Decision On Waiver Of Indebtedness of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This claim is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was in receipt of VA pension benefits when VA learned that he had status as an unresolved fugitive felon.  Based on this information, VA terminated his benefits, effective from July 1, 2009 to June 30, 2011, resulting in this significant overpayment of benefits.  The circumstances surrounding the Veteran's status in this regard, including whether he is attempting to resolve it or has cleared it for any part of the period at issue, is unclear as the warrant on which the fugitive felon status is based is not of record.  

Accordingly, this claim is REMANDED for the following development and consideration:

1.  After contacting the Veteran for clarification, including identification of the court in Atlantic County, New Jersey (Margate or Cape May) that issued the warrant in question, obtain documentation from that court explaining the following:  

(a) whether the Veteran had fugitive felon status during the period extending from July 1, 2009 to June 30, 2011; 

(b) what attempts, if any, were made to notify the Veteran that he had an outstanding warrant for his arrest and to execute the warrant during the period extending from July 1, 2009 to June 30, 2011; and 

(c) whether the warrant was cleared and resolved, effective at any point from July 1, 2009 to June 30, 2011. 

2.  After the above development is completed, readjudicate the claim, first focusing on the question of whether the Veteran was a fugitive felon at any point extending from July 1, 2009 to June 30, 2011 and, if so, whether he is entitled to a waiver of the overpayment.  If not, determine whether the RO properly created the debt in question.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


